Case: 18-10155      Document: 00514659313         Page: 1    Date Filed: 09/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10155                        September 27, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMESON WAYNE BEARDEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:13-CR-31-3


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jameson Wayne Bearden appeals the 18-month sentence imposed on
revocation of his supervised release. He argues that the district court failed to
adequately explain the revocation sentence and consider the 18 U.S.C.
§ 3553(a) factors and imposed a substantively unreasonable revocation
sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10155      Document: 00514659313      Page: 2   Date Filed: 09/27/2018


                                   No. 18-10155

      We review Bearden’s unpreserved claims of procedural and substantive
error for plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-60
(5th Cir. 2009).     Bearden faults the district court for failing to explicitly
consider all the applicable § 3553(a) factors. However, implicit consideration
of the § 3553(a) factors is sufficient. See United States v. Brooker, 858 F.3d
983, 987 (5th Cir.), cert. denied, 138 S. Ct. 346 (2017). The district court heard
Bearden’s arguments in mitigation of sentence, was aware of the guidelines
range, and cited two aggravating factors. This record indicates that the district
court implicitly considered the § 3553(a) factors. Therefore, Bearden has not
shown any error in this respect. Moreover, given that implicit consideration of
the § 3553(a) factors is sufficient, see id., any error in this respect is subject to
reasonable dispute and is therefore not clear or obvious, see Puckett v. United
States, 556 U.S. 129, 135 (2009).
      When the district court imposed a sentence above the guidelines range
and cited the § 3553(a) factors of deterrence and protection of the public, the
district court implicitly reasoned that Bearden, a person who admittedly used
drugs within two months of his release from imprisonment and had a history
of doing so, needed an above-guidelines sentence to deter him and to protect
the public. This explanation was adequate. See Rita v. United States, 551 U.S.
338, 356-59 (2007). Moreover, there is no clear or obvious error in this respect.
See Puckett, 556 U.S. at 135.
      Contrary to Bearden’s argument, the cost of his incarceration and
overcrowding in federal facilities do not render his sentence substantively
unreasonable. Also unavailing are his arguments that the district court gave
too much weight to the § 3553(a) factors of deterrence and protection of the
public, gave no weight to the guidelines range or the other § 3553(a) factors,
and failed to justify the sentence. The 18-month revocation sentence is above



                                         2
    Case: 18-10155    Document: 00514659313     Page: 3   Date Filed: 09/27/2018


                                 No. 18-10155

the maximum guidelines sentence of 12 months but below the statutory
maximum sentence of 24 months. We have routinely upheld the substantive
reasonableness of similar sentences. See United States v. Warren, 720 F.3d
321, 332 (5th Cir. 2013).    This case does not warrant a different result,
especially given the deference owed to the district court’s consideration of the
§ 3553(a) factors. See Gall v. United States, 552 U.S. 38, 51 (2007).
      The judgment of the district court is AFFIRMED.




                                       3